LEMMON, Judge,
concurring and assigning reasons.
A person is responsible not only for the damage occasioned by his act, but also for the damage occasioned by the things which he has in his custody. C.C. art. 2317. Thus, legal fault is attributed to the proprietor of a thing which causes damage unless that person proves that the damage was caused by the fault of the victim, by the fault of a third person, or by an irresistible force. Loescher v. Parr, 324 So.2d 441 (La.1975).
In the present case the thing which caused the damage was in the custody of South Central Bell, who installed and operated the line on public property under a franchise and was obliged to prevent the thing from causing damage. South Central Bell was therefore liable without proof of personal negligence and failed to escape liability by showing the damage was caused by the fault of a third person.